Citation Nr: 0521078	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-21 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
choroidal scar in the right eye.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1942 to March 
1945.

This appeal arises from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, denied service 
connection for residuals of shell fragment wounds to the 
lower extremities and apparently reopened a claim for service 
connection for a choroidal scar in the right eye and denied 
the claim on the merits.

As discussed below, in an unappealed June 1946 rating 
decision, the RO denied service connection for a choroidal 
scar in the right eye.  Thus, regardless of any RO action, 
the current claim may be considered on the merits only if new 
and material evidence has been submitted since that final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
In the June 1946 rating decision, the RO also denied service 
connection for myopia.  However, the issue on appeal is 
limited to service connection for a choroidal scar in the 
right eye.

In February 2004, the veteran was scheduled to appear at a 
personal hearing before a Veterans Law Judge presiding at the 
RO, but he failed to appear as scheduled.  In a letter dated 
in March 2004, he indicated that he was unable to attend and 
that he no longer wished to be scheduled for a hearing.

The issue of entitlement to service connection for a 
choroidal scar in the right eye is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's June 1946 decision that denied service 
connection for a choroidal scar in the right eye was not 
appealed following the RO's notice of denial to the veteran.

2.  The evidence submitted since the RO's June 1946 decision 
is neither cumulative nor redundant and, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service 
connection for a choroidal scar in the right eye.

3.  The veteran does not have current residuals of shell 
fragment wounds to the lower extremities.


CONCLUSIONS OF LAW

1.  The RO decision of June 1946 denying service connection 
for a choroidal scar in the right eye is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

2.  Evidence received since the June 1946 decision is new and 
material, and the claim for entitlement to service connection 
for a choroidal scar in the right eye is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The criteria for entitlement to service connection for 
residuals of shell fragment wounds to the lower extremities 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in September 2002.  The veteran was 
told of what was required to substantiate his claims and of 
his and VA's respective duties.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.  The veteran's claim was initially 
adjudicated by the RO in March 2003.  The September 2002 
notice letter was provided to the veteran prior to initial 
adjudication of his claim.  Thus, there is no defect with 
respect to the timing of the notice.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Moreover, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  An additional 
notice letter was provided to the veteran in May 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
medical treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran was afforded VA 
examinations in January and February 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Choroidal scar in the right eye

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

The veteran's service medical records showed that upon 
entrance examination in November 1942, his right eye vision 
was 11/20, corrected to 18/20.  It was noted that he had 
defective vision.  Defective vision of the right eye was 
again noted in July 1943, with right eye vision of 10/20.

A treatment record dated in March 1944 showed that the 
veteran was exposed to the concussion of a 16-inch gun shell 
which exploded about 10 feet from him on February 23, 1944.  
He noticed blurred vision in the left eye on the afternoon of 
the incident.  Right eye vision was 15/20 and there was a 
large patch of old choroiditis temporal to the right macula.  
The examiner stated that the area of choroiditis in the right 
eye was old and existed prior to the combat action and showed 
no sign of activity.  The diagnosis was flash burn to the 
left eye.

On examination in November 1944, the veteran stated that he 
had a defect in his right eye since an infection some years 
before his enlistment.  Right eye vision was 10/20 at that 
time.  Fundus examination showed a large, healed heavily 
pigmented area of choroiditis in the temporal portion of the 
right fundus.  There was no active process at present.  

In December 1944, the veteran reported poor vision all his 
life.  It was noted that his vision was the same currently as 
it was on enlistment and that aggravation had not occurred.  
Right eye vision was reported as 11/20.  A Medical Board 
determined that the veteran had a pre-existing eye disorder 
that had not been aggravated by service.  

In a June 5, 1945 rating decision, the RO determined that the 
veteran's poor vision, or myopia, was a developmental or 
constitutional abnormality, and not a disability within the 
regulations.  He was notified of this decision and of his 
appellate rights by an undated letter, apparently sent on 
June 8, 1945.  

In a statement received at the RO on June 14, 1946, the 
veteran stated that the RO erred in the June 1945 rating 
decision.  He said that he had a blind spot on his right eye 
which was not present at the time of his entry onto active 
duty, and that he felt that his eye condition was caused by 
the concussion of the exploding shell in February 1944..

The veteran submitted a private medical record from H. L. 
Ross, O.D., dated in June 1946.  Dr. Ross stated that he 
examined the veteran in September 1941 and found uncorrected 
vision of 20/70 in the right eye.  Dr. Ross stated that upon 
examination of the veteran's eyes in April 1946, there was a 
small but definite change.  The veteran's right eye vision 
was reported as 20/100 and there was a certain amount of 
retinal damage in the right eye which spared the macular 
area.  

In a June 1946 rating decision, the RO determined that the 
right eye disorder encompassing the choroiditis pre-existed 
service and had not been aggravated by service.  The Ro also 
stated that the veteran had always had myopia and that no 
injury was caused to the eye by the shell explosion.  

In a June 24, 1946 letter, the RO stated that because the 
veteran's statement dated June 13, 1946, was filed more than 
one year after receipt of the notice of the disallowance, it 
has to be treated as a new claim.  The RO also notified the 
veteran of the denial of his claim and of his appellate 
rights.  As the veteran did not appeal the June 1946 rating 
decision, it became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

In November 2001, the veteran sought to reopen his claim.  He 
provided documents showing that he had been awarded the 
Purple Heart and an old newspaper article stating that during 
combat he had received shrapnel wounds in his leg and that 
that his eyes were injured.

Additional evidence received also includes VA treatment 
records showing reported difficulty with visual acuity.  In 
June 2002, the veteran stated that he suffered a right eye 
retinal injury in 1944.  Pertinent diagnoses included 
presbyopia; right eye superior temporal retinal scar, stable; 
and right eye inferior nasal quadrant defect related to 
retinal scar.  

A VA examination report dated in February 2003 shows that the 
veteran reported trauma in the right eye in February 1944, 
wherein he had a retinal scar in his right eye as a result of 
the trauma.  The impression, in pertinent part, was right eye 
retinal scar, superior temporal extending to inferior 
temporal quadrant about 7 DD in size.  The examiner opined 
that it was very likely that the scar was as the result of 
his trauma that occurred in February 1944.  However, the scar 
was temporal to his right macula, thus his straight ahead 
vision was not likely to be affected by the scar.  The scar 
was likely to affect his nasal side vision.  The examiner did 
not indicate that he had reviewed the veteran's claims folder 
in conjunction with conducting the examination.

The evidence received subsequent to June 1946 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The evidence received subsequent to the June 1946  RO 
decision is new in that it was not previously of record, and 
is material as it provides for the possibility that the 
veteran has current right eye disorder that is attributable 
to his period of active service.  This evidence was not 
before VA in June 1946 and relates to an unestablished fact 
necessary to substantiate the claim.  The Board finds that 
the evidence added to the record since June 1946 raises a 
reasonable possibility of substantiating the claim for 
service connection for a right eye disorder, and the claim is 
reopened.


Residuals of shell fragment wounds to the lower extremities

The veteran's service medical records are negative for any 
report or diagnosis of any shell fragment wound to the lower 
extremities.  The available service records, primarily 
evidence that he has received a Purple Heart Medal, confirm 
that he participated in action during the Occupation of 
Eniwetok Atoll, Marshall Islands, during his period of active 
service.  Additionally, an undated newspaper article 
submitted by the veteran shows that it was noted that he had 
received shrapnel wounds in his leg at the age of 22 during 
his period of active service.  The Board finds the veteran's 
account of sustaining shell fragment wounds during service to 
be credible and consistent with the conditions of his 
service.  See 38 U.S.C.A. § 1154(b) (West 2002). 

A VA examination report dated in January 2003 shows that the 
veteran reported that he sustained shrapnel exposure at 
Eniwetok, in the Marshall Islands in 1944, wherein he was 
blown through the air after a Navy shell landed in front of 
him, blowing him through the air.  The involved areas were 
reportedly the forearms and legs below the knees.  
Examination of the legs from the knees to the ankles revealed 
no evidence of shrapnel scars, just those residual to vein 
grafting for open heart surgery.  X-rays of the lower 
extremities revealed no evidence of shrapnel fragments.

The Board finds that the evidence of record is completely 
negative for residuals of shell fragment wounds to the lower 
extremities.  Although the veteran has asserted that he 
sustained shell fragment wounds to the lower extremities 
during his period of active service, there is simply no 
evidence of any current disability related to that injury.  
The January 2003 VA examination report specifically 
determined that there was no evidence of shrapnel scars or 
shrapnel fragments.  As there is no evidence of a current 
disability, it follows that there can be no nexus to service.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of shell fragment wound to the lower 
extremities cannot prevail.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for residuals of shell fragment wound to the lower 
extremities.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a choroidal scar in the 
right eye is reopened.  The appeal is granted to this extent 
only.

Entitlement to service connection for residuals of shell 
fragment wounds to the lower extremities is denied.


REMAND

Unfortunately, a remand is required as to the issue of 
entitlement to service connection for a choroidal scar in the 
right eye.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.

The duty to assist sometimes includes providing a VA 
examination.  The Secretary shall treat an examination as 
being necessary to make a decision on a claim if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In this case, it is the Board's judgment that an additional 
medical opinion, based upon review of the claims folder, 
would prove helpful in deciding the claim.    38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this claim is REMANDED for the following action:

1.  Arrange for an ophthalmologist to 
review the veteran's claims folder.  The 
doctor should state in the report that 
the claims folder was reviewed.

The doctor is asked to provide an opinion 
as to whether or not the choroidal scar 
in the veteran's right eye existed prior 
to his entry onto active duty in November 
1942.  If so, the doctor should state 
whether or not it was aggravated, or 
underwent a permanent increase in 
severity, beyond its normal progression 
during active service.  In providing this 
opinion, the doctor must review and 
discuss the veteran's service medical 
records.

If it is determined that the choroidal 
scar in the veteran's right eye did not 
exist prior to his entry onto active duty 
in November 1942, the doctor should state 
whether it is at least as likely as not 
that it had its onset during active 
service or is related to any in-service 
disease or injury.

If the doctor determines that examination 
of the veteran is necessary in order to 
provide the requested opinions, then an 
examination should be scheduled.

The doctor must provide a detailed 
rationale for all opinions and 
conclusions reached.  

2.  Thereafter, readjudicate the 
veteran's claim with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


